The judgment of the court was pronounced by
Rost, J.
The plaintiff, who is the defendant in the suit just determined, has sued the executor of Meriam for an alleged deficiency in the quantity of land sold to him at the probate sale of the succession, as alleged in the former case. The question at issue depends upon the location of the different lots, intb which the land of the succession was divided; and as that location has not yet been judicially ascertained in presence of all the parties interested, the action is premature.
It is therefore ordei'ed, that the judgment in this case be reversed, and the plaintiff’s petition dismissed, with costs in both courts.